ORDER
PER CURIAM.
Stevenson Edwards (“Defendant”) appeals from the judgment entered on his conviction after a jury trial of one count of domestic assault in the third degree for attempting to cause physical injury to A.H. Defendant challenges the admission of pri- or bad acts evidence and claims a juror was unfairly influenced. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the trial court did not abuse its discretion. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).